Lawrence, J.
The superior court had jurisdiction of the person of the petitioner, and of the subject-matter. The order making an allowance to the wife for • alimony and counsel fee, upon the dismissal of the complaint, was also in accordance with the established practice of the late court of chancery (Germond v. Germond, 1 Paige Ch. 83). .And the superior court also had power to punish the petitioner for his contempt in refusing to obey its order.
The application to discharge the petitioner must, therefore, be denied, and he must be remanded.